Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 20, 2019

The Court of Appeals hereby passes the following order:

A19D0357. JUDY A. BUBNIAK et al. v. JAMES J. KAMLER, JR. et al.

      Following a defense verdict in this trust litigation, the trial court awarded
$553,911.19 in attorney fees to the defendants. The award was expressly made under
both OCGA § 9-15-14 and OCGA § 9-11-37. Plaintiffs and their counsel seek
discretionary review of the fee award.
      “Although OCGA § 5-6-35 (a) (10) requires that an appeal of an award of
attorney fees made pursuant to OCGA § 9-15-14 be preceded by the grant of a
discretionary application, a direct appeal is permitted when it is appealed as part of a
judgment that is directly appealable.” Mitcham v. Blalock, 268 Ga. 644, 646-647 (4)
(491 SE2d 782) (1997) (punctuation omitted). A final award of attorney fees under
OCGA § 9-11-37 is directly appealable. Hart v. Redmond Regional Med. Center, 300
Ga. App. 641, 642 n.6 (686 SE2d 130) (2009). Accordingly, the award in this case –
made under both § 9-15-14 and § 9-11-37 – is subject to direct appeal. See id.; see also
Hallman v. Emory Univ., 225 Ga. App. 247, 249-250 (483 SE2d 362) (1997) (physical
precedent only).
      We will grant a timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby
GRANTED. Applicants shall have ten days from the date of this order to file a notice
of appeal with the trial court. If they have already filed a notice of appeal,
they need not file a second notice. The clerk of the trial court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/20/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.